DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 and 14-17 are drawn to a device however they recite langue that seems to be drawn to process or operation steps. Therefore, it is unclear what further structure the applicant intends to disclose.  Perhaps applicant can just disclose the material in use or make a positive recitation of the ions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7, 9-11 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yoo KR 100909102 B1.
With respect to claims 1-2 and 7, 9-11, and 13 the Yoo reference discloses a water purifier using optical fiber coated catalyst, wherein the coating is a photo responsive polymer resin catalyst (see English translation of the description, drawing and abstract). 
The reference discloses in figures such as 1-4, a water treatment device considered to be a photoreactor comprising:  concentrator (10) supplied from a light source optical fiber a light energy (30) 
said optical fibers (30) has a side illuminated fibers (50) and a nylon (Nylon, NY), polyethylene (Polyethylene, PE), polypropylene (Polypropylene, PP), polyester (Polyester), polyvinyl chloride (Polyvinyl chloride, PVC), polyethylene terephthalate (Polyethylene terephtalate, Peru Time), rayon (Rayon), poly vinylidene chloride (Polyvinylidene chloride, PVDC) such as synthetic fiber or planar, stromal, parent, such as fibers of silk non-woven fiber (30-2) fiber light (30-2) on a glass film layer coated photocatalyst also active can be for purifying water. mounted directly in the water in the form material steel or polymer synthetic resin, fiber reinforced plastic (FRP) composite resin and the like.
The Water purification device (inlets and outlets are inherent here and these are broadly considered reservoirs) may be a sewage disposal plant, wastewater treatment, filtration plant, neuro-Kalman learning simulator, farm, pond, lake, dam, used to remove (Algae) or organic compounds it may be loaded with.
The photocatalyst absorbs specific wavelength band energy and the material invokes a method for light treatment of organic compounds because the catalyst, such photocatalyst n type semiconductor properties used mainly a metal (photothermal) oxide ( to treat ambient air or water) create oxygen that generate electrons and holes in the water or region of a reaction also OH and active oxygen radicals (d curl hydroxide) are output having a strong oxidative properties includes oxidizing/reducing inorganic material. Therefore, when the catalysts is irradiated it goes form a non-active state to an active state to provide oxidation. It is known the catalyst returns to its un-activated state in the absence of light. The light may be solar (contains UV) or infrared or LED (polychromatic or monochromatic).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8, 12, and 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied above, further in view of Lu WO 2016197397 A1.
With respect to claims 3-8, 12, and 14-17, the above reference does not disclose the photo responsive polymer undergoes isomerization from the initial state to the irradiated state;
 the photo responsive polymer undergoes a change in charge from the initial state to the irradiated state;   
the photo responsive polymer is electrically neutral in the initial state and ionized in the irradiated state;
the photo responsive polymer undergoes a change in dipole moment from the initial state to the irradiated state;  
the photo responsive polymer undergoes a change from the irradiated state to the initial state when irradiated with visible light, and the photo responsive polymer in the initial state is adapted to release the bound ion;  
wherein the photo responsive polymer comprises azobenzene or spiropyran.  
wherein the photo responsive polymer in the irradiated state is adapted to bind a divalent cation;  
wherein the divalent cation comprises calcium or magnesium; 
wherein the photo responsive polymer in the irradiated state is adapted to bind an anion;  
wherein the anion comprises phosphate or arsenate.
However, the Lu WO 2016197397 A1 reference discloses in the abstract the use of a catalyst known to cure the above disclosed deficiencies. The reference discloses a visible-light catalyst loaded nano-silicon dioxide foam with spiropyran. The material thus obtained completely removes hexavalent chromium ions from water under the irradiation of visible light/ultraviolet light, facilitating the development of the water treatment technology.
[0001] The invention belongs to the technical field of polymer nano composite materials, and particularly relates to an intelligent photocatalytic degradation-adsorption material preparation method and application thereof to chromium ion adsorption degradation.
[0025] the spiropyran component in the modified photosensitive compound can be entangled under ultraviolet light, so that the material can effectively combine with Cr .sup.3+ And release, so that the material can be reused
[0027] The invention can efficiently utilize the visible light to catalyze the degradation of Cr(VI) by embedding SnS .sub.2 , which is more energy-saving and environmentally friendly than the conventional adsorbent material; the selected porous material of the base material nano silica foam has a porous macroporous structure. Therefore, it has a large specific surface area and can improve the adsorption effect of the material.
The examiner notes a foams may be a coating, foams may be applied/adhered to substrates in ridged and non-ridged forms to provide the coating.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yoo reference and use the catalyst loaded nano-silicon dioxide foam with spiropyran, since the Lu reference discloses it would yield the added benefit of improved adsorption effect. As evidenced by Lu.

With respect to claim 20, Yoo KR 100909102 B1 discloses a water purifier using optical fiber coated catalyst, wherein the coating is a photo responsive polymer resin catalyst (see English translation of the description, drawing and abstract). 
The reference discloses in figures such as 1-4, a water treatment device considered to be a photoreactor comprising:  concentrator (10) supplied from a light source optical fiber a light energy (30) 
said optical fibers (30) has a side illuminated fibers (50) and a nylon (Nylon, NY), polyethylene (Polyethylene, PE), polypropylene (Polypropylene, PP), polyester (Polyester), polyvinyl chloride (Polyvinyl chloride, PVC), polyethylene terephthalate (Polyethylene terephtalate, Peru Time), rayon (Rayon), poly vinylidene chloride (Polyvinylidene chloride, PVDC) such as synthetic fiber or planar, stromal, parent, such as fibers of silk non-woven fiber (30-2) fiber light (30-2) on a glass film layer coated photocatalyst also active can be for purifying water. mounted directly in the water in the form material steel or polymer synthetic resin, fiber reinforced plastic (FRP) composite resin and the like.
The Water purification device (inlets and outlets are inherent here and these are broadly considered reservoirs) may be a sewage disposal plant, wastewater treatment, filtration plant, neuro-Kalman learning simulator, farm, pond, lake, dam, used to remove (Algae) or organic compounds it may be loaded with.
The photocatalyst absorbs specific wavelength band energy and the material invokes a method for light treatment of organic compounds because the catalyst, such photocatalyst n type semiconductor properties used mainly a metal (photothermal) oxide ( to treat ambient air or water) create oxygen that generate electrons and holes in the water or region of a reaction also OH and active oxygen radicals (d curl hydroxide) are output having a strong oxidative properties includes oxidizing/reducing inorganic material. Therefore, when the catalysts is irradiated it goes form a non-active state to an active state to provide oxidation. It is known the catalyst returns to its un-activated state in the absence of light. The light may be solar (contains UV) or infrared or LED (polychromatic or monochromatic).
The reference differs in that it does not discloses altering the photo responsive polymer to release the bound ions, wherein altering the photo responsive polymer comprises ceasing or altering irradiation with the light source.
However, the Lu WO 2016197397 A1 reference discloses in the abstract the use of a catalyst known to cure the above disclosed deficiencies. The reference discloses a visible-light catalyst loaded nano-silicon dioxide foam with spiropyran. The material thus obtained completely removes hexavalent chromium ions from water under the irradiation of visible light/ultraviolet light, facilitating the development of the water treatment technology.
[0001] The invention belongs to the technical field of polymer nano composite materials, and particularly relates to an intelligent photocatalytic degradation-adsorption material preparation method and application thereof to chromium ion adsorption degradation.
[0025] the spiropyran component in the modified photosensitive compound can be entangled under ultraviolet light, so that the material can effectively combine with Cr .sup.3+ And release, so that the material can be reused
[0027] The invention can efficiently utilize the visible light to catalyze the degradation of Cr(VI) by embedding SnS .sub.2 , which is more energy-saving and environmentally friendly than the conventional adsorbent material; the selected porous material of the base material nano silica foam has a porous macroporous structure. Therefore, it has a large specific surface area and can improve the adsorption effect of the material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yoo reference and use the catalyst loaded nano-silicon dioxide foam with spiropyran, since the Lu reference discloses it would yield the added benefit of improved adsorption effect. As evidenced by Lu.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied above, further in view of Agabo ES 2673673 further in view of Lu WO 2016197397 A1.
With respect to claims 18 and 19, the Yoo reference discloses a photoreactor system comprising: a first photoreactor a reservoir configured to hold water, the reservoir defining an inlet and an outlet; and a multiplicity of optical fiber assemblies positioned in the reservoir, wherein each optical fiber assembly comprises: one or more optical fibers coated with a composition comprising a photo responsive polymer; and a light source optically coupled to the one or more optical fibers; wherein the photo responsive polymer undergoes a change from an initial state to an irradiated state when irradiated with light from the light source, and the photo responsive polymer in the irradiated state is adapted to bind an ion from the water; 
 	The reference differs in that it does not disclose a second photoreactor, wherein each photoreactor comprises:
an inlet conduit fluidly coupled to the first photoreactor and the second photoreactor, wherein the inlet conduit is configured to provide untreated water to the first photoreactor and the second photoreactor; and a first outlet conduit and a second outlet conduit fluidly coupled to the first photoreactor and the second photoreactor, wherein the first outlet conduit is configured to remove treated water from the first photoreactor and the second photoreactor, and the second outlet conduit is configured to remove contaminants from the first photoreactor and the second photoreactor.  
Reference such as the Agabo ES 2673673 reference discloses in the abstract the use of photo reactors in series. This arrangements is known to provide addition treatment and/or more reliable treatment to the media. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yoo reference and use the photo reactors in series inherently having the inlets and outlet arrangements of the instant claim, since the Agabo reference discloses is a known design choice that would yield in addition and/or more reliable treatment.
The Examiner notes the operation of the reactors may be turned off or on or the light blocked if desired. 
The ion bonding is guaranteed by combining the Lu reference with the above applied reference. 
the Lu WO 2016197397 A1 reference discloses in the abstract the use of a catalyst known to cure the above disclosed deficiencies. The reference discloses a visible-light catalyst loaded nano-silicon dioxide foam with spiropyran. The material thus obtained completely removes hexavalent chromium ions from water under the irradiation of visible light/ultraviolet light, facilitating the development of the water treatment technology.
[0001] The invention belongs to the technical field of polymer nano composite materials, and particularly relates to an intelligent photocatalytic degradation-adsorption material preparation method and application thereof to chromium ion adsorption degradation.
[0025] the spiropyran component in the modified photosensitive compound can be entangled under ultraviolet light, so that the material can effectively combine with Cr .sup.3+ And release, so that the material can be reused
[0027] The invention can efficiently utilize the visible light to catalyze the degradation of Cr(VI) by embedding SnS .sub.2 , which is more energy-saving and environmentally friendly than the conventional adsorbent material; the selected porous material of the base material nano silica foam has a porous macroporous structure. Therefore, it has a large specific surface area and can improve the adsorption effect of the material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yoo in view of Agabo references and use the catalyst loaded nano-silicon dioxide foam with spiropyran, since the Lu reference discloses it would yield the added benefit of improved adsorption effect. As evidenced by Lu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774